Powell, J.
Where the bill of exceptions is not served upon the opposite party or his counsel within the time required by law, a subsequent acknowledgment of service will not prevent dismissal for lack of compliance with the statutory requirement as to service, unless, in addition to the subsequent acknowledgment of service, there is an agreement that the case may be heard by the Supreme Court or the Court of Appeals, as the case may be. Civil Code, § 5547, par. 3; Moss v. Burch, 99 Ga. 94 (24 S. E. 865) ; Dunlap v. Seals, 130 Ga. 350 (60 S. E. 851).

Writ of error dismissed.